Citation Nr: 0807740	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-20 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran at a 
private emergency room on June 24, 2005.


ATTORNEY FOR THE BOARD

L.M. Barnard, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 1975 
and from March 1981 to September 1992.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2005 decision of the Department of 
Veterans' Affairs (VA) Medical Center (MC), that denied 
entitlement to the requested benefit.

FINDINGS OF FACT

1.  Service connection is not in effect for any disabilities.

2.  On June 24, 2005, the veteran received treatment at a 
private emergency room for an inguinal hernia that was 
described as sore.

3.  The evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.

4.  Treatment was not rendered for a medical emergency of 
such a nature that delay would have been hazardous to life or 
health.

5.  VA care was feasibly available at the time the veteran 
received treatment at the private emergency room on June 24, 
2005.

6.  The veteran had not received any VA medical care with the 
24-month period preceding the medical care in question.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by the private 
emergency room on June 24, 2005, have not been met.  
38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2007); 38 C.F.R. 
§§ 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).

In this case, it does not appear that the veteran has been 
provided with a VCAA notice letter.  However, the Board finds 
that this error did not affect the essential fairness of the 
adjudication process.  A review of the record indicates that 
the veteran clearly understood what was needed to establish 
his claim.  He affirmatively expressed his belief that he had 
prior authorization for the private treatment and that his 
treatment had been for a medical emergency.  He was also sent 
correspondence, albeit after the original denial, of the laws 
and regulations governing his claim.  Therefore, it is 
determined that any prejudicial error resulting from the lack 
of VCAA notification has been overcome.

II.  Laws and regulations, factual background and analysis

The veteran is seeking entitlement to reimbursement for 
medical care rendered to him by a private facility's 
emergency room on June 24, 2005.

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 
38 U.S.C.A. § 1703(a).  If not authorized, VA must determine 
whether the claimant is otherwise entitled to payment or 
reimbursement for services not previously authorized.  See 
38 U.S.C.A. § 1728(a) and the Veterans Millennium Healthcare 
and Benefits Act, 38 U.S.C.A. § 1725.  See also Hennessey v. 
Brown, 7 Vet. App. 143 (1994).  

The veteran maintains that he had phoned the 800 number 
provided on his VA ID Card on the evening of June 23, 2005, 
and explained to the person who answered his call that he was 
in extreme pain as a result of his hernia and was concerned 
that it might be strangulating.  He requested approval to go 
to the emergency room and he was reportedly informed that he 
could if he thought that the condition was threatening to his 
life or health.  He stated that he did not go to the 
emergency room that evening because the pain had subsided; 
however, at work the following morning, the pain became 
excruciating and he presented at the emergency room.

The Board finds, however, that there is no objective 
indication in the claims folder that the veteran obtained 
prior authorization for his emergency room treatment on June 
24, 2005.  The record does not contain any documentation, 
such as a VA Form 119, Report of Contact, of the reported 
call to VA on the evening of June 23, 2005.  Moreover, there 
is no evidence of record suggesting that the individual 
reportedly contacted had the authority to authorize such 
private treatment.  As a consequence, it cannot be found that 
the reported telephone call to VA on June 23, 2005, 
constituted authorization of the private treatment rendered 
on June 24, 2005.

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses. Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2006); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007); see also Zimick.

The veteran was treated for a hernia on June 24, 2005, which 
is not a service-connected disorder (in fact, the veteran is 
not service-connected for any disabilities).  At the time of 
his presentation at the emergency room, he stated that he had 
had an inguinal hernia for the past 2 1/2 years.  He noted that 
he could usually push it back in; the hernia was noted to be 
small.  However, on this day, it seemed to be more sore than 
usual.  There was no fever, vomiting, or diarrhea, nor was 
there any testicular or back pain.  The veteran indicated 
that the pain had been present for 24 to 30 hours.  The 
examiner noted that the inguinal area did have a small hernia 
that was tender to palpation, although this was more 
subjective than objective.  There was a slight bulge but no 
evidence of incarceration.  He was given pain medication with 
great improvement.

The provisions in 38 C.F.R. § 17.120 are conjunctive, not 
disjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) (only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).  In 
this case, the veteran has not met any of the above-noted 
criteria.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (the 
Board has the fundamental authority to decide a claim in the 
alternative).

As discussed above, service connection is not in effect for 
any disabilities.  The medical evidence does not show that 
the veteran's hernia, although arguably of an emergent 
nature, was hazardous to his life and health.  Although the 
veteran argues in his notice of disagreement that he had been 
in excruciating pain at the time he sought treatment, this 
assertion is not supported by the objective evidence of 
record.  The emergency room report reflects that although the 
veteran had reported that the area was "more sore than 
usual," there was no suggestion in the objective medical 
reports that this soreness was excruciating in nature, as now 
claimed.  The examiner had noted some tenderness to 
palpation, but indicated that this was subjective, not 
objective in nature.  In addition, a VA facility was feasibly 
available.  In this regard, the Board notes that the veteran 
has never made any allegation that a VA facility was not 
available for him to use.  Accordingly, the criteria for 
reimbursement under 38 U.S.C.A. § 1728 are not met.

The Board will also consider an alternate theory of 
reimbursement, the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); see also 38 
C.F.R. §§ 17.1000-1003 (2007).

To be eligible for reimbursement under the Millennium Act, 
the veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (as has been 
discussed above, 38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited group of 
veterans, primarily those who receive emergency treatment for 
a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

In the instant case, there is no indication that a layperson 
would have reasonably expected any delay in treatment would 
have been hazardous to his life or health.  The objective 
evidence does not indicate that the hernia, which had been 
present for over two years at the time of the treatment, 
posed a risk to his health or life.  Rather, it was described 
by the veteran as merely "more sore than usual," with the 
examination noting that it was small, with tenderness to 
palpation of the area.  Therefore, a reasonable layperson 
would not have concluded that this represented a worsening of 
a condition that had been present for years.  

Appropriate VA facilities were feasibly available for the 
treatment of the veteran's hernia.  He has not presented any 
objective evidence that would support a finding that VA 
facilities were not available.  The record also does not 
indicate that the veteran was enrolled in the VA health care 
system and had received medical services within the 24-month 
period preceding the furnishing of such emergency treatment.  
Therefore, the requirements that the condition be of such a 
nature that a prudent layperson would have reasonably 
expected that a delay in seeking immediate medical attention 
would have been hazardous to life or health, that a VA or 
other Federal facility was not feasibly available, and that 
the veteran had received VA treatment within the 24-month 
period preceding the furnishing of the emergency treatment 
have not been met in this case.  

Thus, the Board finds that the preponderance of the evidence 
is against reimbursement or payment for the unauthorized 
private medical care that the veteran received on June 24, 
2005, under the provisions of both 38 U.S.C.A. §§ 1725 and 
1728.  The appeal must regretfully be denied.


ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided to the veteran on June 
24, 2005, is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


